Citation Nr: 0945164	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-34 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
migraine headache disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymia and major 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from August 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  The claims have been 
before the Board on a previous occasion, and were remanded in 
September 2007 for procedural and evidentiary development.  
All required actions have been accomplished and the claim is 
ripe for appellate review.  

The Veteran had a Travel Board Hearing before the undersigned 
Acting Veterans Law Judge in July 2007.  A transcript is 
associated with the claims file.  


FINDINGS OF FACT

1.  June 1973 and February 2003 rating decisions denied 
entitlement to service connection for a migraine headache 
disorder and a petition to reopen the previously denied claim 
for service connection for a migraine headache disorder and 
no appeal was filed to either decision.

2.  Evidence received since the last final decision of record 
does not relate specifically to an unestablished fact 
necessary to substantiate the underlying claim for service 
connection; it does not raise a reasonable possibility of 
substantiating the claim.  

3.  The Veteran is currently diagnosed with dysthymic 
disorder, which first manifested many years after service 
separation; the competent medical evidence of record is 
against a finding that any current acquired psychiatric 
disorder began in service, or is any way related to active 
military service.  


CONCLUSIONS OF LAW

1.  The June 1973 and February 2003 rating decisions are 
final.  38 U.S.C. § 4005(c)(1970), 38 U.S.C.A. § 7105(c)(West 
2002), 38 C.F.R. §§ 3.104, 19.118,19.153 (1972); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. 
§ 7105(c)(West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.104.20.302,20.1103 (2009).

2.  New and material having not been received, the claim for 
service connection for a migraine headache disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  Service connection for an acquired psychiatric disorder 
is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While no longer required, 
in this instance VA asked the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  In new and material evidence claims, the VCAA notice 
must include the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In a VA letter of May 2004, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim for service connection for a psychiatric disorder; 
however, he was not fully advised of what is necessary to 
substantiate a claim to reopen a previously denied claim for 
service connection.  The Board, in addressing this, remanded 
the claim in September 2007 for remedial development.  A 
corrective VCAA letter was dispatched in October 2007, and a 
supplemental statement of the case re-adjudicated the claim 
for benefits after proper notification had been issued.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
re-adjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Veteran was also 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield 
v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent, 
supra.  While notice of the Dingess elements did not occur in 
this case prior to initial adjudication, remedial 
notification was provided in post-adjudicative documents 
(October 2007 VA letter), followed by a re-adjudication in a 
supplemental statement of the case, curing any defect as to 
timing.  See Prickett, supra.  

The Veteran has been provided the opportunity to respond to 
VA correspondence,  and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  There is no indication of any outstanding treatment 
records or other relevant evidence.  The Veteran has not 
submitted any competent evidence that suggests a relationship 
between his current migraine headaches and service, either as 
pre-existing headaches which were aggravated by service; or, 
alternatively, as a disability which had causal origins in 
service.  The Veteran's contentions are merely duplicative of 
those forwarded during his initial claim for service 
connection, and there is no duty to provide an examination or 
medical opinion on this issue.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(C)iii; McLendon v. Nicholson, 20 Vet. 
App. 79, 81( 2006). Regarding the claim for a psychiatric 
disability, the Board has provided a medical examination 
addressing current diagnosis and etiology.  The examination 
was based on a detailed review of relevant service and post-
service history, and is adequate to resolve the appeal.  
There is no duty to provide another VA examination.  Id.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.


Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Certain chronic disorders, including psychoses, will be 
presumed to have been incurred in service if manifest to a 
compensable degree within the first post-service year.  See 
38 C.F.R. § 3.307, 3.309.  

Analysis-New and Material Evidence/Migraine Headaches

The Veteran was initially denied service connection for 
migraine headaches in a June 1973 rating decision.  The basis 
for the denial was that the condition was found to pre-exist 
entrance into military service, and, based on all available 
evidence, it was not evident that the disorder was aggravated 
by such service.  The Veteran did not appeal this decision, 
and it became final within a year of notification to him.  He 
has since that time come forward with his current claim, 
alleging that service connection for migraine headaches is 
warranted.  

In order to reopen a claim for service connection which has 
been previously denied and reached finality, it is necessary 
to submit new and material evidence.  See 38 C.F.R. § 3.156.  
The June 1973 decision reviewed the service treatment 
records, post-service history, and the Veteran's contentions.  
Based on this review, it was determined that migraine 
headaches existed as a disability; however, it was 
established that the headaches were present prior to entry to 
active duty and were not aggravated beyond the natural course 
of progression of the disease process by active military 
service.  See 38 C.F.R. § 3.306.  Subsequent to this, the 
Veteran set forth his first petition to reopen the claim for 
service connection, which was denied in February 2003.  


In the first claim to reopen, the Veteran submitted reports 
of a post-service incident involving the Huntington, West 
Virginia Police Department.  These reports, which include 
treatment records, document trauma to the head and body after 
an altercation with law enforcement officers in 1998, many 
years after service separation.  There is nothing even 
suggestive of a relationship to military service in these 
police department records.  The RO properly deemed the 
records new, in that they were not submitted at the time of 
the initial denial of service connection in 1973; however, 
the RO was correct that the records were not material, as 
there is no mention of any relationship (either causal or 
aggravating) to military service (the unestablished fact 
necessary to substantiate the underlying claim).  The Veteran 
did not file a timely disagreement with the February 2003 
decision, and it became final after one year.

The current claim to reopen was initiated in March 2004.  
With this current claim, the Veteran has submitted records 
detailing treatment for orthopedic disabilities in connection 
with a claim that is not before the Board at this time.  He 
also submitted evidence showing treatment for depression.  
This evidence is new to the record; but, as it does not 
address the issue of migraine headaches, is not material.  
See 38 C.F.R. § 3.156.  

In addition to these reports, the Board notes that the 
Veteran was afforded a Travel Board hearing in July 2007, 
where he asserted that he was of sound mind and body prior to 
entry into service.  He did not, however, produce any medical 
evidence which would document such a finding.  Indeed, the 
Board notes that the Veteran's lay assertions of medical 
soundness before service entry and, consequently, of military 
service causing his migraines, are not new at all, with those 
arguments being the essential basis of the initial claim for 
service connection posited in 1973.  Thus, the 2007 testimony 
is not new, as it is duplicative of arguments fully 
considered before the initial denial. 

Essentially, since filing the current petition to reopen, the 
Veteran maintains his belief that his headaches were caused 
in his brief nine months of service with the U.S. Air Force.  
There is nothing new to this argument, as it was forwarded to 
VA adjudicators in 1973 and fully considered at that time.  
As this is the case, the Veteran's claim to reopen a 
previously denied claim for entitlement to service connection 
for a migraine headache disability is denied.   

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim. 38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 

Analysis-Service Connection/Psychiatric Disorder

The Veteran contends that he developed an acquired 
psychiatric disability, to include dysthymia and major 
depression, as a result of his military service.  

The Veteran's service treatment records do contain some 
abnormal mental health findings.  Specifically, in February 
1969, the Veteran was seen by neurology to evaluate his pre-
existing migraine headaches.  The physician's note stated 
that the Veteran "somehow does not appear especially anxious 
to rid himself of his headaches," and that the Veteran 
thought there was potential "secondary gain" associated 
with his headaches.  This annotation is potentially 
suggestive of somatization and/or malingering, which while 
not definitive, is at least indicative of some psychiatric 
abnormalities in service.  Additionally, the Veteran's 
commanding officer was disturbed by patterns of unusual 
behavior, and referred him to a psychiatrist for evaluation 
of what was categorized as "vague and detached" mannerisms.  
Upon consultation, the Air Force psychiatrist did not believe 
that the Veteran required the intervention of a mental health 
professional "at this time"; however, he did express that 
the Veteran needed someone to explain his "illness" to him, 
and there was a suggestion that he be evaluated for a medical 
discharge.

These findings are significant, and the Board determined, in 
its September 2007 remand order, that a comprehensive VA 
psychiatric examination be afforded which addressed if any 
current psychiatric disorder is causally related to military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
An examination was afforded in October 2008, and the examiner 
noted having reviewed the Veteran's claims file, including 
the service and post-service treatment records.  The 
associated report made mention of the clinical psychiatric 
consultations in service; however, it was emphasized that a 
chronic acquired psychiatric disorder was not diagnosed after 
this Air Force treatment.  The examiner diagnosed the Veteran 
as currently having dysthymia, with feelings of sadness, 
insomnia, decreased appetite, and low energy.  This is the 
earliest indication of a diagnosis of a chronic psychiatric 
condition, with the examiner specifically noting that even as 
late as 1998 (when the Veteran was treated for a trauma), 
there was no psychiatric history.  Regarding a nexus to 
service, the examiner stated that the dysthymic disorder is 
"not caused by or a result of any incident of military 
service."  

The opinion of the October 2008 examiner is unequivocal, 
well-rationalized, and based on a thorough review of the 
claims file as well as an objective examination of the 
Veteran.  The examiner referred to a February 1969 
(mistakenly indicated as February 25,1965 in the examination 
report) service treatment note that indicated a probable 
personality disorder and indicated that a psychiatric 
referral was made.  A service treatment note dated in 
February 1969 shows that the Veteran was seen by a mental 
health care professional, but there is no indication of a 
psychiatric diagnosis and no indication of any further mental 
health evaluation or treatment.  A medical board report dated 
in April 1969 listed "severe recurrent headaches" but no 
mental health diagnosis.  The examiner also noted  that a 
treatment note dated in November 2003 indicated that the 
Veteran had felt depressed since 1998 and denied receiving 
psychiatric treatment.  Indeed, the only evidence 
contradictory to the conclusion reached by this examiner 
comes in the form of the Veteran's own lay statements.  While 
the Veteran is competent to report on that which comes to him 
through his senses (e.g. feeling "blue," sad, unable to 
sleep etc.), he does not have the medical credentials 
necessary to make a competent opinion as to diagnosis or 
etiology.  See Espiritu, supra.  Indeed, the relating of a 
current, chronic acquired psychiatric disorder with military 
service is not something that a layperson may competently 
address.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

Simply, the evidence of record indicates that the Veteran did 
not have a diagnosis of a chronic psychiatric disability 
until many years after service separation, with the first 
recorded diagnosis being noted decades after service 
separation.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (it is proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  Additionally, there is a thorough VA 
psychiatric examination of record that is against a finding 
of a causal nexus, and there is nothing to contradict that 
conclusion save for unsubstantiated lay statements.  As this 
is the case, the claim for service connection is denied.  

As with the petition to reopen the previously denied claim 
for service connection for a migraine headache disability, 
the preponderance of the evidence is against the claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  As this is the case, there is no duty to apply 
benefit of the doubt in the Veteran's favor. 38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 
  

ORDER

New and material evidence has not been received; the claim to 
reopen a claim for entitlement to service connection for a 
migraine headache disorder is denied.  

Service connection for an acquired psychiatric disorder, to 
include dysthymia and major depressive disorder, is denied.  




____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


